AMENDMENT TO INVESTOR SERVICES AGREEMENT The Investor Services Agreement dated June 23, 2010 between Allianz Life Insurance Company of New York and Pacific Investment Management Company is hereby amended by deleting the existing Schedule A, and inserting in lieu thereof the following: SCHEDULE A (revised effective May 1, 2011) PortfolioRate 1.PIMCO VIT All Asset Portfolio 25 bps 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio 30 bps 3.PIMCO VIT Emerging Markets Bond Portfolio 30 bps 4.PIMCO VIT Global Advantage Strategy Bond Portfolio 30 bps 5.PIMCO VIT Global Bond Portfolio (Unhedged) 30 bps 6.PIMCO VIT Global Multi-Asset Portfolio 35 bps 7.PIMCO VIT High Yield Portfolio 30 bps 8.PIMCO VIT Real Return Portfolio 20 bps 9.PIMCO VIT Total Return Portfolio 20 bps 10. PIMCO VIT Unconstrained Bond Portfolio 30 bps IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the investor services agreement, as of May 1, 2011 Allianz Life Insurance Company of New York By:/s/ Michael D. Scriver Name: Title: Pacific Investment Management Company LLC By:/s/ Douglas J. Ongaro Name:Douglas J. Ongaro Title:Senior Vice President
